                                                                                                  m
                                                                                                  <x>
                                                                                                  o

                                                                          18MR-CV01135            o
                                                                                                  2
                                                                                                  o'
                                                                                                  9L

                                                                                                  3]
                                                                                                  W
                   IN THE CIRCUIT COURT OFMARION COUNTY,                                          Q.


                       DIVISION 2 AT HANNIBAL,MISSOURI
                             ASSOCIATE CIRCUIT DIVISION                                           o
                                                                                                  3

                                                                                                  X
LINDACOOKE,M.D.                                                                                   Q}
                                                                                                  3
                                                                                                  3
&LINDAN,LLC                                                                                       cr
                                                                                                  O)



      PLAINTIFFS                                                                                  >
                                                                                                  c
                                                                                                  (Q
                                                                                                  C
                                                                                                  M
vs.                                                  CASE NO.                                     ro


                                                                                                  K)
Quincy Physicians & Surgeons Clinic, S.C,                                                         o


D/B/A QUINCY MEDICAL CROUP

                                                                                                  oi
      DEFENDANTS                                                                                  CD




                                           PETITION


       Comes now Plaintiffs, individually and by and throu^ counsel. The Lemon Law Firm,

James Lemon, and being duly swomupanher oath,states as hollows:

1,    Plaintiffrequests ajury trial as to all counts triable to ajury.



                                           COUNTI
                               DECLARATORY JUDGMENT



2.    Plaintiff Linda Cooke,is resident of Marion County, Missouri.

3.    PlaintiffLindan,LLC is a Missouri Limited Liability Company.

4.    That Linda Cooke is one ofthe principals ofand a member ofLindan, LLC.

5.    Defendant is an Illinois Corporation doing business in the State of Missouri.

6.    That in 2010,Defendant approached Plaintifflinda Cooke and requested that she transfer

      h^practice from an individual practice to a practice wherein she would remain in place



                                          Page 1 of 16
                                                                                      EXHIBIT A
